Citation Nr: 1146700	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Prior to August 14, 2008, entitlement to an initial evaluation in excess of 10 percent for a low back disability.

2.  On and after August 14, 2008, entitlement to an initial evaluation in excess of 20 percent for a low back disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity lumbar radiculopathy.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1975, and service in the Army National Guard with presumed periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a February 2009 rating decision, the disability rating for the Veteran's service-connected low back disability was increased by the RO from 10 percent disabling to 20 percent disabling.  Additionally, he was granted separate 10 percent disability ratings for radiculopathy of the bilateral lower extremities associated with his low back disability.  See 38 C.F.R. § 4.71a, Note 1 (2011) (VA regulations provide for the separate evaluation of compensable objective neurologic abnormalities associated with a spinal disability).  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  

In July 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In an August 2008 submission, the Veteran raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for injuries suffered in an August 2008 assault.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action in the first instance. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claim.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Having reviewed the medical evidence currently of record, it is unclear as to whether all of the VA medical records relevant to the Veteran's increased rating claim have been associated with the claims file.  Specifically, during the July 2011 Travel Board hearing, the Veteran testified that he was scheduled for an assessment of his low back disability in September 2011 at the VA medical facility in Ann Arbor, Michigan.  Although VA treatment records dated up until September 2010 are currently associated with the claims file, it appears that additional records relevant to the Veteran's claim remain outstanding.  Such records would likely prove beneficial in deciding the Veteran's claim.  Accordingly, these records shall be obtained on remand. 

Moreover, the Board finds that the record is void of contemporaneous assessments of the severity of the Veteran's low back disorder.  In this regard, his low back disability was most recently assessed during a March 2011 VA examination; however, this examination does not take into account any relevant evidence that may be contained within the potentially outstanding medical records.  In light of the outstanding medical records, the Board also finds that after associating his VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination to assess the current severity of his service-connected low back disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include any records dated after September 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  After any outstanding evidence has been associated with the claims file, provide the Veteran with examinations to determine the current extent of the orthopedic and neurological impairment resulting from his service-connected low back disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  As to all information and opinions requested below, a complete rationale must be provided.  If any opinion would require resort to speculation, the examiner must so state and provide a supporting rationale for that finding.

The examiner should state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  An opinion should be provided regarding whether any pain found in the lumbar spine could significantly limit functional ability during flare ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare ups.  It should also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

With regards to the service-connected radiculopathy of the bilateral lower extremities, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether the Veteran experiences mild, moderate, or severe incomplete paralysis or complete paralysis of any affected nerve due to the service-connected low back disability.  Finally, the examiner shall also identify any other neurological impairment which is due to the service-connected back disability and then discuss the severity of such impairment.  The examiner must describe any symptoms and functional limitations associated with such impairment(s).  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

